DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 05/23/2022, and a supplemental amendment filed 05/24/2022. 
In the reply filed 05/23/2022, Claims 1 and 7 were amended. No claims were newly added. Claims 17-23 were canceled.
In the supplemental amendment filed 05/24/2022, no claims were amended, and claim 24 was newly added. No claims were canceled. 
Accordingly, claims 1-5, 7-9, 16 and 24 are currently pending and considered below.

Claim Objections
Claim 1 is objected to because of the following informalities: 
pg. 3, line 13: a comma should be inserted between “thereof” and “said”.
pg. 3, line 14: the word “extends” should be corrected to “extend”.
Claim 24 is objected to because of the following informalities:
pg. 7, line 2: the word “extends” should be corrected to “extend”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is “an open width of said side opening a width of said first opening portion surrounded by said quarter elliptical edges becomes gradually larger from said starting edge toward said erect second opening portion surface” (lines 6-8) 
and 
“said flexible tube has a tubular portion extending from a position located said erect second opening portion to said front end open portion of said flexible tube, and said tubular portion has a living cell storage portion extending from said position located said erect second opening portion surface to said front end open portion direction” (lines 15-18). 
These limitations constitute new matter because the original disclosure does not describe or illustrate a so-called “erect second opening portion surface”, nor does the original disclosure describe a “tubular portion”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the following limitations that lack antecedent basis in the claim:
“said erect second opening portion surface” on pg. 7, lines 8 and 17-18; 
“said erect second opening portion” on pg. 7, lines 15-16.
Further regarding claim 24, the limitation “an open width of said side opening a width of said first opening portion surrounded by said quarter elliptical edges” (pg. 7, lines 6-7) is indefinite because it is not known what is meant by an “open width” or that an open width “[opens] a width of said first opening portion”. Further, it is not clear whether the open width is “surrounded by said quarter elliptical edges” or whether the first opening portion is “surrounded by said quarter elliptical edges”.
Further, claim 24 recites “said flexible tube has a tubular portion extending from a position located said erect second opening portion to said front end open portion of said flexible tube, and said tubular portion has a living cell storage portion extending from said position located said erect second opening portion surface to said front end open portion direction.” (pg. 7, lines 15-18). This limitation is replete with grammatical and/or typographical errors that render the claim unclear to one having ordinary skill in the art. It is not clear what is meant by “a position located said erect second opening portion to said front end open portion of said flexible tube” and “said position located said erect second opening portion surface to said front end open portion direction.”
The indefinite limitations of claim 24 do not allow the examiner or a skilled artisan to determine the precise metes and bounds of the claimed invention. Further, those skilled in the art would understand what is claimed when the claim is read in light of the specification.

Allowable Subject Matter
Claims 1-5, 7-9 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-9 and 16 are allowed because the closest prior art does not disclose or render obvious the claimed living cell transplanting device.
The closest prior art is Solar et al (U.S. Pub. 2013/0310767 A1, hereinafter “Solar”) and Bacich (U.S. Pat. 5,472,419, hereinafter “Bacich”).
However, the closest prior art fails to disclose or render obvious the limitation(s) of a living cell-filling side opening provided at a front side position of said flexible tube wherein said front side position is closer to said front end of said flexible tube than to said rear end and is distant from said front end such that a living cell storage portion is formed in said lumen, extending from said front side position toward said front end of said flexible tube to store said living cell inserted from said living cell-filling side opening, said living cell-filling side opening communicates to said front end open portion of said flexible 5tube through said lumen of said flexible tube to push out said living cells which are stored in said living cell storage portion, from said front end open portion by said cell pushing shaft.
Specifically, as noted in the previous Non-Final Rejection dated 02/22/2022, Solar discloses a flexible tube for accommodating living cells and a cell pushing shaft having the claimed subject matter. 
However, Solar does not appear to disclose the living cell-filling side opening of the flexible tube. 
Bacich discloses such cell-filling side opening of a tube, but the cell-filling side opening is located at the front end of the device. 
However, Bacich does not disclose the claimed placement of the cell-filling side opening relative to the front end of the tube (i.e., situated at a front side position closer to the front end of the flexible tube than to the rear end, but distant from the front end), so that cells are inserted into the opening and stored in the claimed storage portion which is distal to the side opening between the side opening and the front end of the tube. Modifying the location of the cell-filling side opening of Bacich to meet the claimed invention would not have been obvious to a person of ordinary skill in the art because the side opening in Bacich is an opening through which cells are delivered (see Fig. 5) and modifying its location would appear to teach away from the desired use of Bacich (i.e., to deliver cells from the distal tip of the tube).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/25/2022